DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 16/042,352 filed on 7/23/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2018, 12/19/2018, 8/19/2020, 8/5/2021, 10/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8-20 is/are rejected under 35 U.S.C. 102(a)(1)as being taught by Kastner (US 2008/0298784).

Regarding claim 1, Kastner teaches:
A method for operating a motor controller ([0476]-[0479]), comprising:
 obtaining an electrical signal via a port on the motor controller ([0414]: Fig. 2 shows a counter-emf as signal), wherein the port is configured to be electrically connected to a motor (abstract); and 
selecting a motor control parameter from a plurality of different motor control parameters based on the electrical signal ([0479]: a rough estimate of the motor’s speed can be determined from the motor’s voltage and current), wherein the motor controller is configured to control the motor based on the selected motor control parameter ([0467]).  

Regarding claim 2, Kastner teaches:
 The method of claim 1, wherein the electrical signal is indicative of a counter electromotive force (EMF) ([0414]: Fig. 2 shows a counter-emf as signal) generated by a user input to the motor ([0479]: a look up table, [0488]: external user control).  

Regarding claim 4, Kastner teaches:
The method of claim 1, wherein the electrical signal is generated at a phase end of the motor, and output from the phase end to the port of the motor controller ([0428]).  

Regarding claim 4, Kastner teaches:
The method of claim 1, wherein: the electrical signal comprises a plurality of signal waveforms having an amplitude ([0150]-[0151]:counter-emf voltage waveform), a frequency, and a phase difference ([0431]); and 
the plurality of signal waveforms are generated at a plurality of phase ends of the motor(output of motor), and output from the plurality of phase ends to the port of the motor controller ([0467]: microcontrollers).  

Regarding claim 8, Kastner teaches:
 	The method of claim 1, wherein: 
the electrical signal is indicative of a change in a reference electric current provided to the motor, the reference electric current being a constant electric current provided from the motor controller or a counter electromotive force (EMF) generated by a user input to the motor ([0064]); and
 the motor is configured to not actively rotate when the reference electric current is provided to the motor ([0473], [0481]).  

Regarding claim 9, Kastner teaches:
The method of claim 8, wherein: the motor is in a locked state when the reference electric current is provided to the motor ([0481]); 
the reference electric current is configured to generate a torque in the motor for effecting the locked state of the motor ([0481]); and  -70-Client Ref. No. 2016F0047US 
Attorney Docket No. 00203.1277.OOUS 	the motor is only rotatable by an external force when the motor is in the locked state ([0468]).  

Regarding claim 10, Kastner teaches:
The method of claim 1, wherein the plurality of different motor control parameters comprise instructions for controlling a direction of rotation, a rotation timing, an acceleration, a deceleration of the motor, a normal phase-change timing, an advanced phase- change timing, and/or a voluntary deceleration of the motor ([0467]).  

Regarding claim 11, Kastner teaches:
The method of claim 10, wherein: the rotation timing, acceleration, and deceleration respectively comprise one or more rotation timings, one or more acceleration settings, and one or more deceleration settings associated with one or more operational modes; and the one or more operational modes comprise: a normal mode; and an advanced mode that provides a higher acceleration force, a higher deceleration force, and/or a faster rotation timing compared to the normal mode ([0467].  

Regarding claim 12, Kastner teaches:
The method of claim 1, wherein the plurality of different motor control parameters are associated with and selected using a plurality of different user inputs and are associated with a plurality of different predefined electrical signals ([0479]).  

Regarding claim 13, Kastner teaches:
The method of claim 10, further comprising: comparing the electrical signal to the plurality of different predefined electrical signals; and -71-Client Ref No. 2016F0047US Attorney Docket No. 00203.1277.OOUS 
selecting the motor control parameter from the plurality of different motor control parameters in response to the electrical signal matching one of the predefined electrical signals that is associated with the selected motor control parameter (Figs 12-13).
  
Regarding claim 14, Kastner teaches:
The method of claim 1, wherein selecting the motor control parameter further comprises activating a mode that allows a value of the motor control parameter to be adjusted ([0468]).  

Regarding claim 15, Kastner teaches:
The method of claim 14, further comprising: adjusting the selected motor control parameter to a desired value after the motor control parameter is selected from the plurality of different motor control parameters ([0468]).  

Regarding claim 16, Kastner teaches:
The method of claim 15, wherein adjusting the selected motor control parameter to the desired value comprises calculating the desired value based on a maximum value of the selected motor control parameter, a maximum output value of the motor, and a present output value of the motor ([0474]).  

Regarding claim 17, Kastner teaches:
The method of claim 16, wherein: the maximum output value and the present output value of the motor are associated with a speed, acceleration, rotating timing, and/or torque of the motor; the present output value of the motor is obtained from the electrical signal; and a ratio of the desired value to the maximum value of the selected motor control parameter is proportional to a ratio of the present output value to the maximum output value of the motor ([0485]).  

Regarding claim 18, Kastner teaches:
 The method of claim 1, further comprising:  -72-Client Ref No. 2016F0047US Attorney Docket No. 00203.1277.OOUS providing a driving signal in response to the motor control parameter being selected from the plurality of different motor control parameters for: driving the motor to generate an audio signal; driving a set of visual indicators to generate a visual signal; driving the motor to generate a vibration signal; and/or driving the motor to generate a rotation signal (Figs. 12-13).  

Regarding claim 19, Kastner teaches:
A system for controlling a motor (abstract), comprising: 
a motor controller comprising one or more processors ([0467], [0476]-[0479])that are individually or collectively configured to: 
obtain an electrical signal via a port on the motor controller ([0414]: Fig. 2 shows a counter-emf as signal), wherein the port is configured to be electrically connected to a motor (abstract); and
 select a motor control parameter from a plurality of different motor control parameters based on the electrical signal ([0479]: a rough estimate of the motor’s speed can be determined from the motor’s voltage and current), wherein the motor controller is configured to control the motor based on the selected motor control parameter ([0467]).  

Regarding claim 20, Kastner teaches:
A non-transitory computer-readable medium storing instructions ([0467]) that, when executed, cause one or more processors to perform a method for operating a motor controller ([0467], [0476]-[0479]), the method comprising: 
obtaining an electrical signal via a port on the motor controller, ([0414]: Fig. 2 shows a counter-emf as signal), wherein the port is configured to be electrically connected to a motor (abstract); and  -73-Client Ref No. 2016F0047US Attorney Docket No. 00203.1277.OOUS 
selecting a motor control parameter from a plurality of different motor control parameters based on the electrical signal ([0479]: a rough estimate of the motor’s speed can be determined from the motor’s voltage and current), wherein the motor controller is configured to control the motor based on the selected motor control parameter ([0467]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastner (US 2008/0298784) in view of BRAATZ WO 2016/001037.

Regarding claim 3, even though Kastner mentions adjustable user input, it doesn’t explicitly teach wherein the user input comprises a manual rotation of the motor to generate the counter EMF.  
	However, BRAATZ teaches in the abstract manually rotating a rotor 7. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of manually rotating a rotor of BRAATZ into the system of Kastner to diagnose the drive system of the motor.

Regarding claim 6,Attorney Docket No. 00203.1277.OOUS even though Kastner teaches the amplitude and the frequency of the plurality of signal waveforms are indicative of a speed of rotation of the motor ([0458]), and the phase difference is indicative of a direction or an angle of rotation of the motor ([0434]-[0437]), it doesn’t explicitly teach when the motor is being manually rotated.  
However, BRAATZ teaches in the abstract manually rotating a rotor 7. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of manually rotating a rotor of BRAATZ into the system of Kastner to diagnose the drive system of the motor.

Regarding claim 7,Attorney Docket No. 00203.1277.OOUS even though Kastner teaches further comprising: detecting a variation in the plurality of signal waveforms; wherein the variation in the plurality of signal waveforms comprises a change in the amplitude, a change in the frequency, and/or a change in the phase difference of the plurality of signal waveforms ([0434]-[0437]); it doesn’t explicitly teach when the motor is being manually rotated. 
However, BRAATZ teaches in the abstract manually rotating a rotor 7. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of manually rotating a rotor of BRAATZ into the system of Kastner to diagnose the drive system of the motor.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        6/4/2022

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846